                                  1

                                  2 Amanda Harber, AK #1011119
                                    Attorney for the Plaintiff
                                  3
                                    49th State Law LLC
                                  4 PO Box 661
                                    Soldotna, AK 99669
                                  5 Tel: (907) 420-4290
                                    Fax: (907) 308-6685
                                  6 Email: amanda@49thstatelaw.com

                                  7
                                                                    UNITED STATES DISTRICT COURT
                                  8                                      DISTRICT OF ALASKA
                                                                        ANCHORAGE DIVISION
                                  9

                                 10
                                       CHRISTOPHER JOEL WRIGHT and
                                 11    CYNTHIA ELAINE WRIGHT, as Co-
                                       Personal Representatives of the Estate of
                                 12    KIRSTIN NICOLE WRIGHT, deceased
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com




                                                      Plaintiffs,
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290
     49th State Law LLC




                                 14
                                              vs.
                                                                                   CASE NO.:
                                 15
                                       HELEN KNOPP, as Personal
                                 16    Representative of the ESTATE OF GARY        PLAINTIFFS’ COMPLAINT FOR
                                       KNOPP, deceased; HELEN KNOPP,               DAMAGES AND DEMAND FOR JURY
                                 17    individually and d/b/a G & H                TRIAL
                                 18    CONSTRUCTION; HIGH ADVENTURE
                                       AIR CHARTER GUIDES AND
                                 19    OUTFITTERS, INC.; SOLDOTNA
                                       AIRCRAFT & EQUIPMENT LEASING,
                                 20    LLC; SANDRA BELL as Personal
                                       Representative of the ESTATE OF
                                 21    GREGORY BELL,
                                 22                   Defendants.
                                 23

                                 24                                           COMPLAINT

                                 25          Plaintiffs CHRISTOPHER JOEL WRIGHT and CYNTHIA ELAINE WRIGHT, as Co-

                                 26 Personal Representatives of the Estate of KIRSTIN NICOLE WRIGHT, deceased by and through

                                 27
                                      their attorneys, RAPOPORT WEISBERG & SIMS, P.C., the HODGE & LANGLEY LAW FIRM, and 49TH
                                 28
                                      STATE LAW, LLC complain against Defendants, HELEN KNOPP, as Personal Representative of


                                      Complaint                Page 1 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 1 of 19
                                  1

                                  2 the ESTATE OF GARY KNOPP, deceased; HELEN KNOPP, Individually and d/b/a G & H

                                  3
                                      CONSTRUCTION; HIGH ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS,
                                  4
                                      INC.; SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC; and SANDRA BELL as
                                  5
                                      Personal Representative of the ESTATE OF GREGORY BELL, and state as follows:
                                  6

                                  7
                                                                             INTRODUCTION

                                  8          1.      This lawsuit arises out of the tragic Kenai Peninsula mid-air collision that took

                                  9 place approximately 1,175 feet above Soldotna, Alaska on July 31, 2020 in which a Piper PA-12

                                 10 Super Cruiser piloted by Alaska state legislator Gary Knopp, with no other occupants and a de

                                 11
                                      Havilland DHC-2 Beaver piloted by Gregory Bell and occupied by 5 passengers, collided. All
                                 12
                                      seven individuals perished as a result of the mid-air collision, including Plaintiffs’ decedent, 23
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      year-old KIRSTIN NICOLE WRIGHT.
     49th State Law LLC




                                 14

                                 15                               SUBJECT MATTER JURISDICTION

                                 16          2.      Plaintiffs CHRISTOPHER JOEL WRIGHT and CYNTHIA ELAINE WRIGHT,

                                 17 as Co-Personal Representatives of the Estate of KIRSTIN NICOLE WRIGHT, deceased, are

                                 18
                                      now and were at the time of the crash citizens of South Carolina. Plaintiffs’ decedent, KIRSTIN
                                 19
                                      NICOLE WRIGHT, was at the time of her death a citizen of South Carolina.
                                 20
                                             3.      Defendant HELEN KNOPP, as Personal Representative of the ESTATE OF
                                 21
                                      GARY KNOPP, is a citizen of Alaska. Decedent Gary Knopp was at all relevant times a citizen
                                 22

                                 23 of Alaska.

                                 24          4.      Defendant HELEN KNOPP is a citizen of Alaska.
                                 25          5.      Defendant     HIGH      ADVENTURE         AIR     CHARTER        GUIDES       AND
                                 26
                                      OUTFITTERS, INC. is an Alaska corporation with its principal place of business in Alaska.
                                 27

                                 28



                                      Complaint                Page 2 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 2 of 19
                                  1

                                  2           6.      Defendant SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC is an
                                  3
                                      Alaska limited liability company. Its members are Sandra Bell, a citizen of Alaska; Mark Bell, a
                                  4
                                      citizen of Alaska; and the Estate of Mark Bell, an estate organized in the State Courts of Alaska
                                  5
                                      and administered by Sandra Bell as personal representative, a citizen of Alaska. The Estate’s
                                  6

                                  7
                                      decedent was at the time of his death a citizen of Alaska.

                                  8           7.      Defendant SANDRA BELL, as Personal Representative of the ESTATE OF

                                  9 GREGORY BELL, is a citizen of Alaska. Decedent Gregory Bell was at the time of his death a

                                 10 citizen of Alaska.

                                 11
                                              8.      The amount in controversy, exclusive of interest and costs, exceeds $75,000.
                                 12
                                              9.      This court has subject matter jurisdiction over this action under 28 U.S.C. § 1332.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                                                      IN PERSONAM JURISDICTION
     49th State Law LLC




                                 14

                                 15           10.     The defendants, and each of them, are citizens of and engage in substantial

                                 16 activities within Alaska and committed tortious acts and/or omissions in Alaska.

                                 17           11.     A substantial part of the events and/or omissions giving rise to the mid-air
                                 18
                                      collision occurred in this district.
                                 19
                                              12.     This court has personal jurisdiction over the defendants pursuant to Alaska Stat.
                                 20
                                      § 09.05.015 subparagraphs (a)(1), (a)(3), (a)(7), (a)(10), and (b)(4).
                                 21
                                                                         GENERAL ALLEGATIONS
                                 22

                                 23           13.     At all material times, Gary Knopp and his wife Helen Knopp owned, controlled,

                                 24 maintained, and operated a certain Piper PA-12 aircraft (N2587M).

                                 25           14.     At all material times, Gary Knopp and his wife Helen Knopp owned and operated
                                 26
                                      a for profit business doing business under the name “G & H Construction”, performing general
                                 27
                                      contractor work throughout the Kenai Peninsula and elsewhere.
                                 28



                                      Complaint                Page 3 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 3 of 19
                                  1

                                  2           15.    At all material times, Gary Knopp and his wife Helen Knopp utilized the Piper
                                  3
                                      PA-12 for business operations of G & H Construction.
                                  4
                                              16.    In June of 2012, Gary Knopp’s FAA medical flight certification was denied
                                  5
                                      because of eyesight and vision problems.
                                  6

                                  7
                                              17.    Gary Knopp appealed the denial of his medical certificate and on an appeal, the

                                  8 denial was affirmed in July of 2012.

                                  9           18.    Thereafter, Gary Knopp never obtained an FAA medical certificate.
                                 10           19.    As of July 31, 2020, Gary Knopp did not have a properly issued FAA medical
                                 11
                                      certificate.
                                 12
                                              20.    At all material times, defendant HIGH ADVENTURE AIR CHARTER GUIDES
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      AND OUTFITTERS, INC. was an FAA registered Part 135 commercial operator and common
     49th State Law LLC




                                 14

                                 15 carrier, providing on-demand charter operations with its fleet of leased aircraft, including a

                                 16 certain de Havilland DHC-2 Beaver (N4982U) and as such, owed the highest duty of care to

                                 17 passengers aboard its aircraft.

                                 18
                                              21.    At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT
                                 19
                                      LEASING, LLC owned the de Havilland DHC-2 Beaver (N4982U).
                                 20
                                              22.    At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT
                                 21
                                      LEASING, LLC, through its managers, members, agents, and employees, maintained certain
                                 22

                                 23 operational control over the de Havilland DHC-2 Beaver (N4982U) utilized by defendant HIGH

                                 24 ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. for Part 135 operations.

                                 25           23.    At all materials times, defendant HIGH ADVENTURE AIR CHARTER GUIDES
                                 26
                                      AND OUTFITTERS, INC. and defendant SOLDOTNA AIRCRAFT & EQUIPMENT
                                 27

                                 28



                                      Complaint                Page 4 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 4 of 19
                                  1

                                  2 LEASING, LLC functioned as alter-egos of each other, with common ownership, common

                                  3
                                      management and operations, interrelation of operations, and common staff.
                                  4
                                             24.     At all material times, Gary Knopp was acting as an agent, employee, and/or
                                  5
                                      servant of G & H Construction, operating the Piper PA-12 within the scope of his agency on
                                  6

                                  7
                                      behalf of G & H Construction.

                                  8          25.     At all times during the subject flight, Gary Knopp was piloting and navigating the

                                  9 Piper PA-12, and was in charge of safely operating the subject flight.

                                 10          26.     At all material times, Gregory Bell was acting as an agent, employee, and/or
                                 11
                                      servant of both HIGH ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. and
                                 12
                                      SOLDOTNA AIRCRAFT & EQUIPMENT LEASING, LLC operating the de Havilland DHC-
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      2 within the scope of his agency on behalf of both HIGH ADVENTURE AIR CHARTER
     49th State Law LLC




                                 14

                                 15 GUIDES AND OUTFITTERS, INC. and SOLDOTNA AIRCRAFT & EQUIPMENT

                                 16 LEASING, LLC.

                                 17          27.     At all times during subject flight Gregory Bell was piloting and navigating the de
                                 18
                                      Havilland DHC-2 Beaver, and under the Federal Aviation Regulations (FARs), was the Pilot-in-
                                 19
                                      Command, in charge of safely operating the subject flight, and as such, owed the highest duty of
                                 20
                                      care to passengers aboard his aircraft.
                                 21
                                             28.     As a Part 135 air carrier, HIGH ADVENTURE AIR CHARTER GUIDES AND
                                 22

                                 23 OUTFITTERS, INC., provided training, instruction, guidance and/or supervision to Gregory

                                 24 Bell, and wrote and/or approved instructions and warnings for the subject aircraft and its

                                 25 component parts and systems, including, but not limited to, its aircraft flight manual, aircraft

                                 26
                                      operating manual, pilot operating handbook, training manuals, instruments and equipment,
                                 27
                                      curriculum and/or procedures, including, but not limited to, training, procedures and operations
                                 28



                                      Complaint                Page 5 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 5 of 19
                                  1

                                  2 regarding flight in congested airspace, including, but not limited to, specific training to avoid a

                                  3
                                      mid-air collision.
                                  4
                                                                       July 31, 2020 Midair Collision
                                  5
                                             29.     On July 31, 2020, Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT was a
                                  6

                                  7
                                      passenger aboard the subject High Adventure Charter flight originating at Longmere Lake,

                                  8 Alaska, bound for a remote lake on the west side of Cook Inlet, Alaska. The High Adventure

                                  9 Charter flight departed Longmere Lake at approximately 0824 AKD with 5 passengers aboard,

                                 10 including KIRSTIN NICOLE WRIGHT.

                                 11
                                             30.     At approximately the same time, the Piper PA-12 piloted by Gary Knopp departed
                                 12
                                      Soldotna Airport bound for Fairbanks, Alaska. On information belief, the purpose of the flight
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      was related to business operations of G & H Construction.
     49th State Law LLC




                                 14

                                 15          31.     Meteorological conditions at the time as recorded at Soldotna Airport (PASX)

                                 16 were daylight, clear with ceilings at 8500 agl, and visibility of 10 miles.

                                 17          32.     Preliminary flight track data reveals that the DHC-2 Beaver was traveling
                                 18
                                      northwest about 1,175 ft mean sea level (msl) and gradually climbing about 78 knots (kts) when
                                 19
                                      it crossed the Sterling Highway near Soldotna, Alaska. At or around the same time, the Piper PA-
                                 20
                                      12 was traveling northeast about 1,175 ft msl at about 71 kts, north of and parallel to the Sterling
                                 21
                                      Highway.
                                 22

                                 23          33.     At approximately 0827 ADT, the airplanes collided about 2.5 miles northeast of

                                 24 the Soldotna airport at an altitude of about 1,175 ft msl and data signals were lost. The below

                                 25 figure depicts the approximate flight paths of the two aircraft:

                                 26

                                 27

                                 28



                                      Complaint                Page 6 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 6 of 19
                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8

                                  9

                                 10

                                 11

                                 12
PO Box 661, Soldotna, AK 99669




                                 13          34.     Following the mid-air collision, the DHC-2 Beaver fragmented into pieces with
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290
     49th State Law LLC




                                 14 the main wreckage coming to rest in a debris field about 300 ft long in a wooded residential area.

                                 15
                                      The Piper PA-12 main wreckage was located about 600 feet east of the DHC-2 Beaver and had
                                 16
                                      the horizontal stabilizer and one elevator from the DHC-2 Beaver intertwined in its wreckage.
                                 17
                                             35.     As a result of the conduct of the defendants and the resultant mid-air collision,
                                 18
                                      Plaintiffs’ decedent suffered severe and ultimately fatal injuries that caused her death.
                                 19

                                 20                                             COUNT I
                                                                         Negligence – Survival Act
                                 21                                       Estate of Gary Knopp
                                 22          36.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of
                                 23
                                      the paragraphs above, and further allege as follows.
                                 24
                                             37.     This Count is brought pursuant to Alaska’s Survival Act Statute, AK § 09.55.570.
                                 25
                                             38.     On July 31, 2020, Gary Knopp owed duties of care under both Alaska law and
                                 26

                                 27 federal law, including the Federal Aviation Regulations, to operate in a reasonable safe manner

                                 28 the Piper PA-12 which he was flying.



                                      Complaint                Page 7 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 7 of 19
                                  1

                                  2          39.      Notwithstanding and in violation of these duties, defendant committed the
                                  3
                                      following negligent acts and/or omissions:
                                  4
                                                   a. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                  5                   Aviation Regulations, including 14 CFR § 61.23, knowingly operated an aircraft
                                                      as a solo pilot without a valid medical certificate;
                                  6

                                  7
                                                   b. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
                                  8                   right-of-way;

                                  9                c. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
                                 10                   another aircraft;
                                 11
                                                   d. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                 12                   Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper
                                                      aircraft spacing;
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                                   e. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
     49th State Law LLC




                                 14
                                                      Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
                                 15                   and/or reckless manner;

                                 16                f. Failed to properly use collision avoidance technology, including the use of ADS-
                                                      B in addition to properly monitoring and utilizing radio with regard to position
                                 17                   and traffic reporting.
                                 18
                                             40.      Some of these acts and/or omissions of the defendant were committed in an
                                 19
                                      outrageous manner and with reckless indifference to the rights of others.
                                 20
                                             41.      Plaintiffs’ decedent, as a passenger aboard an aircraft within the airspace of the
                                 21
                                      United States, was in the class of persons intended to be protected by the above-referenced
                                 22

                                 23 sections of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed

                                 24 to protect from the harm of midair collisions. The violation of some or all of these federal

                                 25 regulations constitute negligence per se under Alaska law.

                                 26
                                             42.      As a direct and proximate result of one or more of these aforementioned acts or
                                 27
                                      omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately
                                 28



                                      Complaint                Page 8 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 8 of 19
                                  1

                                  2 fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-

                                  3
                                      impact terror, and severe emotional distress.
                                  4
                                                                                COUNT II
                                  5                                    Negligence – Wrongful Death
                                                                          Estate of Gary Knopp
                                  6

                                  7
                                             43.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, the

                                  8 preceding count and further allege as follows:

                                  9          44.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §
                                 10 09.55.580.

                                 11
                                             45.     As a direct and proximate result of one or more of these aforementioned acts or
                                 12
                                      omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.
     49th State Law LLC




                                 14

                                 15                                             COUNT III
                                                                         Negligence – Survival Act
                                 16                                            Helen Knopp

                                 17          46.     At all material times, Helen Knopp was the lawfully wedded wife of Gary Knopp,
                                 18
                                      residing together and jointly owning, operating and carrying on as co-owners, a business for
                                 19
                                      profit commonly known as G & H Construction (“Gary and Helen Construction”) out of their
                                 20
                                      jointly owned real properties utilizing jointly owned assets.
                                 21
                                             47.     As a co-owner, business operator, business officer, and joint operator of G & H
                                 22

                                 23 Construction, Helen Knopp knew or should have known of Gary Knopp’s vision problems as it

                                 24 related to the operation of aircraft for the benefit of G & H Construction, including those vision

                                 25 problems leading to the denial of his FAA medical certificate in 2012.

                                 26
                                             48.     As a co-owner, business operator, business officer, and joint operator of G & H
                                 27
                                      Construction, Helen Knopp knew or should have known that Gary Knopp had been illegally
                                 28



                                      Complaint                Page 9 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 9 of 19
                                  1

                                  2 operating aircraft for the use and benefit of G & H construction, in violation of the Federal

                                  3
                                      Aviation Regulations for a long period of time prior to the July 31, 2020 mid-air collision near
                                  4
                                      Soldotna, Alaska.
                                  5
                                             49.      Helen Knopp knew or should have known that Gary Knopp’s ongoing operation
                                  6

                                  7
                                      of aircraft with his vision problems and/or lack of a valid FAA issued medical certificate posed

                                  8 an unreasonable risk of harm to the general public, including to other aircraft operating within

                                  9 the general vicinity of Gary Knopp.

                                 10          50.      On information and belief, Helen Knopp aided and assisted the ongoing and
                                 11
                                      illegal operation of aircraft by Gary Knopp for the benefit of G & H Construction, including but
                                 12
                                      not limited to the subject flight, by concealing Gary Knopp’s lack of a medical certificate and
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      further by facilitating the provision and funding of flight-related expenses for the benefit G & H
     49th State Law LLC




                                 14

                                 15 Construction, including aviation fuel, aviation maintenance, and FBO services at Soldotna

                                 16 Airport (PASX).

                                 17          51.      As an owner and operator of G & H Construction, Helen Knopp owed a duty to
                                 18
                                      use reasonable care to prevent harm to others through the operations of G & H Construction.
                                 19
                                             52.      Notwithstanding said duty, defendant committed the following negligent acts
                                 20
                                      and/or omissions:
                                 21
                                                   a. Failed to stop Gary Knopp from operating aircraft for the benefit of G & H
                                 22
                                                      Construction when she knew or should have known that said ongoing operation
                                 23                   with vision problems and an FAA denial of a medical certificate posed a risk of
                                                      unreasonable harm to members of the general public;
                                 24
                                                   b. Aided, abetted, and assisted the ongoing operation of aircraft by Gary Knopp for
                                 25                   the benefit of G & H Construction when she knew or should have known that said
                                                      ongoing operation with vision problems and an FAA denial of a medical
                                 26
                                                      certificate posed a risk of unreasonable harm to members of the general public.
                                 27

                                 28



                                      Complaint                Page 10 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 10 of 19
                                  1

                                  2          53.     As a direct and proximate result of one or more of these aforementioned acts or
                                  3
                                      omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately
                                  4
                                      fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-
                                  5
                                      impact terror, and severe emotional distress.
                                  6

                                  7
                                             54.     Some of these acts and/or omissions of the defendant were committed in an

                                  8 outrageous manner and with reckless indifference to the rights of others.

                                  9          55.     In addition to her liabilities imposed by her individual acts and/or omissions,
                                 10 Helen Knopp is legally responsible for the conduct of Gary Knopp as his business partner,

                                 11
                                      including the operation of the Piper PA-12 aircraft into close vicinity of and collision with the
                                 12
                                      DHC-2 Beaver.
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                                                              COUNT IV
     49th State Law LLC




                                 14
                                                                      Negligence – Wrongful Death
                                 15                                           Helen Knopp

                                 16          56.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, the

                                 17 preceding count and further allege as follows:

                                 18
                                             57.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §
                                 19
                                      09.55.580.
                                 20
                                             58.     As a direct and proximate result of one or more of these aforementioned acts or
                                 21
                                      omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death
                                 22

                                 23 Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.

                                 24                                           COUNT V
                                                                       Negligence – Survival Act
                                 25                                 High Adventure Air Charter, Inc.
                                 26
                                             59.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of
                                 27
                                      the paragraphs above, and further allege as follows.
                                 28



                                      Complaint                Page 11 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 11 of 19
                                  1

                                  2          60.      This Count is brought pursuant to Alaska’s Survival Act Statute, AK § 09.55.570.
                                  3
                                             61.      On July 31, 2020, HIGH ADVENTURE AIR CHARTER, INC. owed duties of
                                  4
                                      care under both Alaska law and federal law, including the Federal Aviation Regulations, to
                                  5
                                      operate in a reasonable safe manner the de Havilland DHC-2 Beaver which it was flying.
                                  6

                                  7
                                             62.      Notwithstanding and in violation of these duties, defendant committed the

                                  8 following negligent acts and/or omissions:

                                  9                a. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
                                 10                   right-of-way;
                                 11
                                                   b. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                 12                   Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
                                                      another aircraft;
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                                   c. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
     49th State Law LLC




                                 14
                                                      Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper
                                 15                   aircraft spacing;

                                 16                d. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
                                 17                   and/or reckless manner;
                                 18
                                                   e. Failed to properly use collision avoidance technology, including the use of ADS-
                                 19                   B in addition to properly monitoring and utilizing radio with regard to position
                                                      and traffic reporting.
                                 20
                                             63.      Some of these acts and/or omissions of the defendant were committed in an
                                 21
                                      outrageous manner and with reckless indifference to the rights of others.
                                 22

                                 23          64.      Plaintiffs’ decedent, as a passenger aboard an aircraft within the airspace of the

                                 24 United States, was in the class of persons intended to be protected by the above-referenced

                                 25 sections of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed

                                 26
                                      to protect from the harm of midair collisions. The violation of some or all of these federal
                                 27
                                      regulations constitute negligence per se under Alaska law.
                                 28



                                      Complaint                Page 12 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 12 of 19
                                  1

                                  2          65.     As a direct and proximate result of one or more of these aforementioned acts or
                                  3
                                      omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately
                                  4
                                      fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-
                                  5
                                      impact terror, and severe emotional distress.
                                  6

                                  7

                                  8

                                  9                                            COUNT VI
                                                                       Negligence – Wrongful Death
                                 10                                  High Adventure Air Charter, Inc.
                                 11
                                             66.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, the
                                 12
                                      preceding count and further allege as follows:
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                             67.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §
     49th State Law LLC




                                 14

                                 15 09.55.580.

                                 16          68.     As a direct and proximate result of one or more of these aforementioned acts or

                                 17 omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

                                 18
                                      Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.
                                 19
                                                                              COUNT VII
                                 20                                     Negligence – Survival Act
                                                              Soldotna Aircraft & Equipment Leasing, LLC
                                 21
                                             69.     Plaintiffs plead this Count in the alternative and without prejudice to other claims.
                                 22

                                 23          70.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of

                                 24 the paragraphs above, and further allege as follows.

                                 25          71.     At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT
                                 26
                                      LEASING, LLC owned the de Havilland DHC-2 Beaver (N4982U).
                                 27

                                 28



                                      Complaint                Page 13 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 13 of 19
                                  1

                                  2          72.      At all material times, defendant SOLDOTNA AIRCRAFT & EQUIPMENT
                                  3
                                      LEASING, LLC, through its managers, members, agents, and employees, maintained certain
                                  4
                                      operational control over the de Havilland DHC-2 Beaver (N4982U) utilized by defendant HIGH
                                  5
                                      ADVENTURE AIR CHARTER GUIDES AND OUTFITTERS, INC. for Part 135 operations.
                                  6

                                  7
                                             73.      At all materials times, defendant HIGH ADVENTURE AIR CHARTER GUIDES

                                  8 AND OUTFITTERS, INC. and defendant SOLDOTNA AIRCRAFT & EQUIPMENT

                                  9 LEASING, LLC functioned as alter-egos of each other, with common ownership, common

                                 10 management and operations, interrelation of operations, and common staff.

                                 11
                                             74.      Through this common ownership and enterprise, defendant SOLDOTNA
                                 12
                                      AIRCRAFT & EQUIPMENT LEASING, LLC owed duties of care under both Alaska law and
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      federal law, including the Federal Aviation Regulations, to operate in a reasonable safe manner
     49th State Law LLC




                                 14

                                 15 the de Havilland DHC-2 Beaver.

                                 16          75.      Notwithstanding and in violation of these duties, defendant committed the

                                 17 following negligent acts and/or omissions:

                                 18
                                                   a. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                 19                   Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
                                                      right-of-way;
                                 20
                                                   b. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                 21                   Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
                                                      another aircraft;
                                 22

                                 23                c. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper
                                 24                   aircraft spacing;
                                 25                d. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
                                 26
                                                      and/or reckless manner;
                                 27

                                 28



                                      Complaint                Page 14 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 14 of 19
                                  1

                                  2                e. Failed to properly use collision avoidance technology, including the use of ADS-
                                                      B in addition to properly monitoring and utilizing radio with regard to position
                                  3
                                                      and traffic reporting.
                                  4
                                             76.      Some of these acts and/or omissions of the defendant were committed in an
                                  5
                                      outrageous manner and with reckless indifference to the rights of others.
                                  6

                                  7
                                             77.      Plaintiffs’ decedent, as a passenger aboard an aircraft within the airspace of the

                                  8 United States, was in the class of persons intended to be protected by the above-referenced

                                  9 sections of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed

                                 10 to protect from the harm of midair collisions. The violation of some or all of these federal

                                 11
                                      regulations constitute negligence per se under Alaska law.
                                 12
                                             78.      As a direct and proximate result of one or more of these aforementioned acts or
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately
     49th State Law LLC




                                 14

                                 15 fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-

                                 16 impact terror, and severe emotional distress.

                                 17                                          COUNT VIIII
                                                                      Negligence – Wrongful Death
                                 18
                                                              Soldotna Aircraft & Equipment Leasing, LLC
                                 19
                                             79.      Plaintiffs hereby incorporate by reference, as though fully set forth herein, the
                                 20
                                      preceding count and further allege as follows:
                                 21
                                             80.      This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §
                                 22

                                 23 09.55.580.

                                 24          81.      As a direct and proximate result of one or more of these aforementioned acts or
                                 25 omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death

                                 26
                                      Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.
                                 27
                                                                                COUNT IX
                                 28                                      Negligence – Survival Act



                                      Complaint                Page 15 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 15 of 19
                                  1

                                  2                                         Estate of Gregory Bell
                                  3
                                             82.      Plaintiffs hereby incorporate by reference, as though fully set forth herein, all of
                                  4
                                      the paragraphs above, and further allege as follows.
                                  5
                                             83.      This Count is brought pursuant to Alaska’s Survival Act Statute, AK § 09.55.570.
                                  6

                                  7
                                             84.      On July 31, 2020, Gregory Bell owed duties of care under both Alaska law and

                                  8 federal law, including the Federal Aviation Regulations, to operate in a reasonable safe manner

                                  9 the de Havilland DHC-2 Beaver which he was flying.

                                 10          85.      Notwithstanding and in violation of these duties, defendant committed the
                                 11
                                      following negligent acts and/or omissions:
                                 12
                                                   a. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
PO Box 661, Soldotna, AK 99669




                                 13                   Aviation Regulations, including 14 CFR § 91.113, failed to comply with aircraft
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                                      right-of-way;
     49th State Law LLC




                                 14

                                 15                b. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.113(b), failed to see and avoid
                                 16                   another aircraft;

                                 17                c. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                                      Aviation Regulations, including 14 CFR § 91.111, failed to maintain proper
                                 18
                                                      aircraft spacing;
                                 19
                                                   d. In violation of FAA rules, regulations, guidelines, and procedures, and the Federal
                                 20                   Aviation Regulations, including 14 CFR § 91.13, operated the aircraft in a careless
                                                      and/or reckless manner;
                                 21
                                                   e. Failed to properly use collision avoidance technology, including the use of ADS-
                                 22
                                                      B in addition to properly monitoring and utilizing radio with regard to position
                                 23                   and traffic reporting.

                                 24          86.      Some of these acts and/or omissions of the defendant were committed in an
                                 25 outrageous manner and with reckless indifference to the rights of others.

                                 26
                                             87.      Plaintiffs’ decedent, as a passenger aboard an aircraft within the airspace of the
                                 27
                                      United States, was in the class of persons intended to be protected by the above-referenced
                                 28



                                      Complaint                Page 16 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 16 of 19
                                  1

                                  2 sections of the Federal Aviation Regulations (FARs). The above-referenced FARs were designed

                                  3
                                      to protect from the harm of midair collisions. The violation of some or all of these federal
                                  4
                                      regulations constitute negligence per se under Alaska law.
                                  5
                                             88.     As a direct and proximate result of one or more of these aforementioned acts or
                                  6

                                  7
                                      omissions, the Plaintiffs’ decedent KIRSTIN NICOLE WRIGHT suffered severe and ultimately

                                  8 fatal personal injuries and death, including but not limited to conscious pain and suffering, pre-

                                  9 impact terror, and severe emotional distress.

                                 10                                             COUNT X
                                 11                                    Negligence – Wrongful Death
                                                                          Estate of Gregory Bell
                                 12
                                             89.     Plaintiffs hereby incorporate by reference, as though fully set forth herein, the
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290




                                      preceding count and further allege as follows:
     49th State Law LLC




                                 14

                                 15          90.     This Count is brought pursuant to Alaska’s Wrongful Death Statute, AK §

                                 16 09.55.580.

                                 17          91.     As a direct and proximate result of one or more of these aforementioned acts or
                                 18
                                      omissions, the Plaintiffs suffered damages as established under the Alaska Wrongful Death
                                 19
                                      Statute, including but not limited to pecuniary loss including the decedent’s net lifetime earnings.
                                 20

                                 21                                              DAMAGES
                                 22
                                             92.      Plaintiffs claim all damages according to proof at trial. The damages are well in
                                 23
                                      excess of $75,000.00, which exceeds the minimum jurisdictional limits of the Court.
                                 24
                                                                          PRAYER FOR RELIEF
                                 25
                                             WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them, as
                                 26

                                 27 follows:

                                 28          1.    For pecuniary and non-pecuniary damages;



                                      Complaint                Page 17 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 17 of 19
                                  1

                                  2         2.   For pre-death pain and suffering and emotional distress of Plaintiffs’ decedent;
                                  3
                                            3.   For lost earnings;
                                  4
                                            4.   For other economic and non-economic damages;
                                  5
                                            6.   For funeral/interment/transportation expenses;
                                  6

                                  7
                                            7.   For costs of suit incurred herein;

                                  8         8.   For punitive/exemplary damages where permissible and proved by the facts;

                                  9         9.   For attorneys’ fees, costs, and expenses, as allowed;
                                 10         10. For prejudgment interest as allowed; and
                                 11
                                            11. For such other and further relief as the Court may deem proper.
                                 12
                                                              PLAINTIFFS DEMAND TRIAL BY JURY
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290
     49th State Law LLC




                                 14

                                 15

                                 16
                                                                           By:        ___________________________
                                 17                                                   Attorneys for Plaintiffs
                                 18

                                 19
                                      Amanda Harber
                                 20 49th State Law, LLC
                                      PO Box 661
                                 21 Soldotna, AK 99669
                                      (907) 420-4290
                                 22
                                      amanda@49thstatelaw.com
                                 23
                                      &
                                 24
                                      Matthew S. Sims pro hac vice pending
                                 25 Melanie J. VanOverloop pro hac vice pending
                                    RAPOPORT WEISBERG & SIMS, P.C.
                                 26
                                    20 North Clark St., Suite 3500
                                 27 Chicago, IL 60602
                                    Telephone: (312) 327-9880
                                 28 Facsimile: (312) 327-9881



                                      Complaint                Page 18 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 18 of 19
                                 1

                                 2 msims@rapoportlaw.com
                                      mvanoverloop@rapoportlaw.com
                                 3

                                 4 &

                                 5 Charles Hodge pro hac vice pending
                                      HODGE & LANGLEY LAW FIRM
                                 6 229 Magnolia Street

                                 7
                                   Spartanburg, SC 29306
                                   Telephone: (874) 585-3873
                                 8 CHodge@hodgelawfirm.com

                                 9

                                 10

                                 11

                                 12
PO Box 661, Soldotna, AK 99669




                                 13
  amanda@49thstatelaw.com
    Amanda J. Harber, Esq.

    Phone: (907) 420 4290
     49th State Law LLC




                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28



                                      Complaint                Page 19 of 19
                                      Case 3:21-cv-00049-JWS Document 1 Filed 03/04/21 Page 19 of 19
